

Exhibit 10.3


Executive Separation
Waiver and Release Agreement


Name: Tim Stone, Chief Financial Officer


Global I.D.: 2253421     GPID: LL73FI69







1.Separation of Employment


Ford Motor Company (“Ford” or the “Company”) and I have reached a mutual
agreement that, pursuant to the below mutually satisfactory terms, my employment
with Ford shall terminate as of October 15, 2020 (“Separation Date”). After
September 30, 2020, I will perform my employment duties on an as needed basis
and as directed by Ford until the Separation Date.


I shall continue to be compensated at my current annual salary until the
Separation Date, provided, however, if I commence full-time employment with
another employer at any time prior to the Separation Date, I will from that time
forward cease to receive compensation from Ford. I agree and acknowledge that I
would not otherwise be entitled to continued employment through the Separation
Date as described in this paragraph but for my execution of this Agreement.
Notwithstanding any other provision of this Agreement to the contrary, if Ford
terminates my employment for Cause prior to the Separation Date, Ford shall have
no further obligations to me hereunder. For purposes hereof, “Cause” means (i)
my conviction of or plea of nolo contendere to any felony or a misdemeanor
involving moral turpitude, (ii) willful misconduct or gross negligence in
providing services to Ford, (iii) my violation of any securities laws or
regulations, (iv) my violation of any other laws that would reasonably be
expected to materially adversely affect my ability to provide services to Ford,
or (v) my violation of any of my obligations hereunder, or any conduct contrary
to or in breach of my representations and warranties set forth in Paragraph 6,


2.Separation Benefits


In exchange for the consideration set forth herein, the sufficiency of which I
hereby acknowledge, and subject to my execution of, and continued compliance
with, this Waiver and Release Agreement (the “Agreement”), as well as my
execution and non-revocation of Exhibit B to this Agreement (the “Second Release
of Claims”), I will be entitled to receive the compensation items, as set forth
in Exhibit A hereto.


I understand that in order to receive the consideration described in this
Paragraph 2, I am required to (i) sign this Agreement and return the document to
Kiersten Robinson, Chief Human Resources Officer, no later than 12:00 pm Eastern
Time September 30, 2020, and (ii) no earlier than my Separation Date, and no
later than October 21, 2020, sign and return the
1



--------------------------------------------------------------------------------



Second Release of Claims to Kiersten Robinson. I further understand that I will
not be entitled to the consideration in this Paragraph 2 if I fail to timely
execute or if I revoke the Second Release of Claims, and that I shall forfeit
any unpaid consideration described in this Paragraph 2. I understand that my
employment at Ford will end upon my Separation Date and this Agreement will
remain in effect, whether or not I choose to sign and not revoke the Second
Release of Claims.


I understand that I will not be entitled to any other separation payment, that
all other unvested time-based restricted stock units, unexercised stock options,
performance-based restricted stock units still in their performance periods, and
any final award not yet granted related to any performance-based restricted
stock units whose performance period has ended will be forfeited except as
specified in Exhibit A.


3.Release of Claims


In consideration of the benefits described herein, I unconditionally and
irrevocably waive, abandon and release any and all rights or claims of any kind
(including all claims that relate to my employment or termination of employment)
that I may have, or my heirs, executors, agents or assigns may have, against
Ford Motor Company, its affiliates or subsidiaries, respective officers,
directors, board members, agents or employees, and the employee benefit plans
sponsored by the Company, and their fiduciaries (the “Released Entities”).


Furthermore, I represent that (a) I have not sustained any injuries during the
time of my employment which are compensable as part of a workers’ compensation
claim, and (b) as of the date of my execution of this Agreement, I am not aware
of any non-compliance by the Released Entities with, or their potential
violation of, any federal or state statute, regulation, other administrative
guidance, or common law doctrine, including but not limited to non-compliance or
potential violation of any statute, regulation, guidance, or common law doctrine
regarding discrimination on the basis of age, sex, race, national origin,
religion, or other protected status. I understand that the Company has relied on
these material representations in determining the amount of the benefits
described herein and deciding to enter into this Agreement. Except as provided
in Paragraph 4 below, I agree not to start any proceedings of any kind against
the Released Entities relating in any way to my employment or the termination of
my employment and I agree to terminate any proceedings I may have begun or
withdraw from any I may be participating in relating to my employment. This
waiver and release includes, but is not limited to, any and all rights or
claims, whether known or unknown, I may have under all laws (including statutes,
regulations, other administrative guidance, and common law doctrines), such as
the following:


•Anti-discrimination statutes, such as Title VII of the Civil Rights Act of
1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive
Order 11,246, which prohibit discrimination in employment based on race, color,
national origin, religion or sex; the Federal Rehabilitation Act of 1973, which
prohibits discrimination in employment on the basis of handicap; the Americans
with Disabilities Act, which prohibits discrimination in employment on account
of disability; the Equal Pay Act,
2



--------------------------------------------------------------------------------



which prohibits paying men and women unequal pay for equal work; or any other
federal, state or local laws or regulations prohibiting employment
discrimination.


•Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, as amended, which among other things, protects employee
benefits; the Fair Labor Standards Act of 1938, which regulates wage and hour
matters; the Family and Medical Leave Act of 1993, which requires employers to
provide leaves of absence under certain circumstances; and any other federal
laws relating to employment, such as veterans’ reemployment rights laws.


•Any other laws, such as any federal, state or local laws or regulations, or any
common law doctrines related in any way to employment, employment
discrimination, or workers compensation benefits, any federal, state or local
law enforcing employment contracts, either express or implied or requiring an
employer to deal with employees fairly and in good faith, and any other federal,
state, or local laws providing recourse for alleged defamation, slander, libel,
fraud, wrongful discharge, constructive discharge or tort-based claims,
including but not limited to, intentional infliction of emotional distress.


4.Rights or Claims That Survive


I do not waive or release any rights or claims I may have that arise solely from
actions taken, or events or occurrences taking place, after this Agreement is
signed or any rights or claims that are not permitted by law to be waived or
released, such as workers’ compensation claims. I also do not waive and release
(i) any claims I may have against the Company for reimbursement of authorized
expenses if the expense was incurred prior to my Separation Date, (ii) with
respect to any amounts or benefits to which I may be entitled under and in
accordance with Paragraph 2 of this Agreement or otherwise pursuant to this
Agreement, (iii) any rights that I may have to indemnification under the terms
of any applicable indemnification agreement with the Company, the organizational
documents of the Company, the terms of any insurance policy, the terms of any
Company indemnification policy, the terms of applicable law or otherwise, and
(iv) vested rights, if any, under and in accordance with the terms of any
applicable employee benefit plan in which I participate and amendments thereto.
Rights or claims that the Company may have against me also survive. Nothing in
this Agreement shall be construed to affect the independent right and
responsibility of the Equal Employment Opportunity Commission (“EEOC”) or a
state or local fair employment practices agency acting as an EEOC referral
agency. I also understand that nothing in this Agreement or any other agreement
or document prohibits me from voluntarily communicating, without notice to or
approval by the Company, with any federal, state, or local government agency
(including law enforcement) about a potential violation of a federal, state, or
local law or regulation. Nothing in this Agreement or any other agreement or
document prohibits me from cooperating or participating in any investigation or
proceeding conducted by a federal, state, or local government agency charged
with enforcement of any law. However, to the extent an action or proceeding may
be brought by
3



--------------------------------------------------------------------------------



any government agency with respect to any alleged acts or omissions prior to my
execution of this Agreement, I expressly acknowledge and agree that I have
relinquished any entitlement to, and will not accept, any form of monetary
damages or any other form of relief in connection with any such action or
proceeding. Nothing in this Agreement shall prevent me from disclosing factual
information regarding any discrimination, harassment, retaliation, or other
unlawful employment practices I may claim to have experienced or witnessed at
Ford.


5.Confidential Information


In consideration of the benefits described herein, I agree to keep secret and
forever hold in strictest confidence, and shall not, furnish, make available or
disclose to any third party or use for my benefit or the benefit of any third
party, any Confidential Information. As used in this Agreement, Confidential
Information means any information relating to the business or affairs of the
Company, including but not limited to information relating to financial
statements, customer identities, potential customers, employees, suppliers,
servicing methods, equipment, product or service programs, cycle plans,
strategies and information, databases and information systems, analyses, profit
margins, comparative or futuring studies, information relating to litigation and
other disputes, public relations strategies, or other proprietary information
used by the Company, whether or not generated by the Company or purchased by the
Company through business consultants. Confidential Information shall not include
any information in the public domain or becomes known in the industry through no
wrongful act on my part. I acknowledge that the Confidential Information is
vital, sensitive, confidential and proprietary to the Company.


I acknowledge and agree that my promise to keep confidential the Confidential
Information is reasonable and necessary for the protection of the Company’s
business interests, that irreparable injury will result to the Company if I
break my promise and that the Company may not have an adequate remedy at law if
I break or threaten to break my promise. Accordingly, I agree that in such
event, the Company will be entitled to immediate temporary injunctive and other
equitable relief, without the necessity of showing actual monetary damages,
subject to a hearing as soon thereafter as possible in a court of competent
jurisdiction. I agree to promptly pay the Company liquidated damages in an
amount equal to the value of the consideration described herein if I break my
promise and divulge Confidential Information, and any unpaid consideration shall
be forfeited. However, nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
failing to keep my promise, including the recovery of any damages which it is
able to prove.


Furthermore, I agree to abide by any ongoing duties I owe to the Company which
inure to the benefit of the Company, whether legal or contractual in nature,
which by their terms extend beyond the duration of my employment (such as
ongoing duties to reasonably assist the Company in securing its intellectual
property), to the extent they are not inconsistent with the provisions of this
Agreement.


4



--------------------------------------------------------------------------------



With respect to my obligations to maintain in confidence any and all
confidential and/or trade secret information of the Company, I understand that
the Defend Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. § 1833(b), provides me
with immunity from criminal or civil liability under any federal or state trade
secret law for my disclosure of a trade secret that is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, provided that it is disclosed solely for the purpose of
reporting or investigating a suspected violation of law, or is made in a
complaint or other document filed in a lawsuit or other proceeding and the
document is filed under seal so that it is not disclosed to the public.


6.Representations and Warranties


I hereby represent and warrant that I have not breached my duties of
confidentiality or loyalty to the Company, whether contractual or legal in
nature (including the duty to not make any disparaging statements and the duty
to comply with all securities laws and regulations), as of the date of execution
of this Agreement.


In the event that it is discovered at any time that I have breached or
threatened to breach any such obligation, either before or after the execution
of this Agreement, I agree to promptly pay the Company liquidated damages in an
amount equal to the value of the consideration described in Paragraph 2 and any
unpaid consideration described in Paragraph 2 shall be forfeited. In addition,
in the event that I disparage or threaten to disparage the Company (either
before or after this Agreement is executed), or it is discovered that I
disparaged the Company during my employment, I agree that such conduct shall be
grounds for “for cause” termination of my employment pursuant to Paragraph 1.


Ford agrees that Ford Public Affairs and/or the Ford Media Center shall not
publish any material that disparages me.


However, nothing contained herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for failing to keep my promise,
including the recovery of any damages which it is able to prove. Nor shall
anything contained herein be construed as prohibiting the Company from pursuing
any other remedies available to it under other Company agreements and plans
applicable to me.


7.Non-Compete and Non-Solicitation Agreement


In consideration of the benefits described herein, I also agree that until my
Separation Date, and for a period of two (2) years immediately following my
Separation Date, I shall not, directly or indirectly, work for or associate with
any business that competes in trade or commerce with Ford, its subsidiaries or
its affiliates, whether individually or as an owner, partner, agent, employee,
consultant, or otherwise; provided that, it will not be a breach of the
foregoing covenant for me to provide services to or otherwise work or associate
with any business in the technology sector the primary business of which does
not consist of the design (including related software and artificial
intelligence), manufacture and sale of automobiles or automobile parts,
transportation, or self-driving vehicles. The Company agrees that neither my
employment with ASAPP, Inc., nor my provision of services to
5



--------------------------------------------------------------------------------



Wildlife Studios, or GoBrands, Inc., violate this paragraph. I further agree to
refrain until my Separation Date, and for two (2) years following my Separation
Date, from taking any action that will cause the termination or interference of
existing business relationships between or among Ford, its subsidiaries or its
affiliates, on the one hand, and any of their customers or suppliers with whom I
had direct or indirect contact while working for Ford, on the other. I further
agree that Ford and its subsidiaries and affiliates have invested substantial
time and effort to identify, recruit, and train their personnel and that, until
my Separation Date and for a period of two (2) years following my Separation
Date (“Restricted Period”), I will not, either directly or indirectly, on my
behalf or on behalf of any other person or entity, in any capacity, recruit,
solicit for hire, or hire or assist others in recruiting, soliciting for hire or
hiring any person who is or during the Restricted Period becomes an employee,
agency employee, contract employee or consultant of Ford or any of its
subsidiaries or affiliates; provided however that the foregoing will not
prohibit me or any of my affiliates from hiring any person who responds to a
general advertisement or solicitation not specifically directed at employees of
Ford or its subsidiaries or affiliates. The recruitment of individuals who have
retired from Ford or any of its subsidiaries or affiliates shall not violate
this Paragraph; however, nothing herein shall excuse such individuals from any
requirement to submit a predetermination request or avoid inimical conduct
pursuant to any applicable retirement plan.


In the event that I breach the provisions of this Paragraph 7, I will be
required and agree to promptly repay the full amount of consideration provided
to me under Paragraph 2. However, nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
failing to keep my promise, including an injunction and/or the recovery of any
damages which it is able to prove.


8.Return of Company Materials Upon Termination


I acknowledge that all written and/or electronic materials or documents
containing Confidential Information prepared by me or coming into my possession
because of my employment with the Company is and shall remain the property of
the Company. I agree to make reasonable efforts to identify and locate all such
written materials or documents in my possession, custody or control and return
to the Company all such items in my possession, together with all copies of such
items, and any other Company property, equipment, or materials, upon the
Separation Date. By my execution of this Agreement, I hereby certify that I have
or will have complied with this paragraph by the
Separation Date.


9.Business Reputation


I acknowledge that the business reputation of the Company is a valuable asset. I
agree that I shall take no action which can be deemed to be inimical to the best
interests of the Company, including but not limited to: publishing material that
disparages the Company, participating in interviews disparaging the Company or
taking action in any other manner or way disparaging the Company. In the event
that I engage in any of the foregoing, I agree to promptly pay liquidated
damages to the Company in an amount equal to the value of the
6



--------------------------------------------------------------------------------



consideration described in Paragraph 2 and any unpaid consideration described in
Paragraph 2 shall be forfeited. However, nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for failing to keep my promise, including the recovery of any damages
which it is able to prove.


10.Legal Proceedings and Cooperation


I agree that I will, to the extent reasonably requested in writing, cooperate
with and serve in any capacity reasonably requested by the Company in any
pending or future investigation (including internal investigation), litigation
or proceedings in which the Company is a party, and regarding which I, by virtue
of my employment with the Company, have knowledge or information which the
Company deems relevant to said litigation, investigation, or proceedings
including, but not limited to, acting as the Company’s representative or on
behalf of the Company in any said investigation, litigation, or proceedings. I
further agree that I will, without the necessity for subpoena, provide in any
jurisdiction in which the Company requests, truthful testimony relevant to said
investigation, litigation, or proceedings. In connection with the foregoing, the
Company will attempt to accommodate my schedule, provide me with reasonable
advance notice of the time(s) at which my services are needed and reimburse me
for reasonable expenses to the extent required under any operative duty to
indemnify.


I further agree to notify the Company within a reasonable period of time should
I learn of a subpoena or other court order requiring my participation in any
legal proceeding relating to or stemming from my employment with the Company.
“Reasonable period of time” means sufficiently in advance of the date on which I
must respond to such subpoena or other court order so that the Company can
intervene to challenge or quash such subpoena or other court order.


11.No Reapplication or Rehire


In consideration of the promises made by the Company in the Agreement, and to
the fullest extent permitted by law, I recognize and promise that I will not
seek or accept employment or direct independent contractor status with Ford
Motor Company, or any Released Entities in any capacity; I will not work on any
Ford Company related business through outside vendors; and I will not perform
work on Ford Motor Company premises. The Company and I agree that this provision
is not intended to prohibit me from accepting employment or independent
contractor status with a vendor of Ford Motor Company, or having an ownership
interest or leadership management role with such a vendor, so long as I do not
personally work on, and am not involved in, any aspect of the vendor’s business
that is related to Ford Motor Company. Neither Ford Motor Company, nor any of
the Released Entities, have any obligation to hire me or to do business with any
vendor that I am associated with as an owner or employee. I further agree that
this paragraph of the Agreement is sufficient legal grounds for denying
employment and/or termination of employment, and will constitute a legitimate,
non-discriminatory, non-retaliatory reason for Ford Motor Company and/or any
other Released Entity to terminate my employment, and Ford Motor Company and/or
any other Released Entity will have the absolute right to terminate such
employment.
7



--------------------------------------------------------------------------------





12.Enforceability and Interpretation


If any provision of this Agreement is found to be unenforceable, all other terms
shall be considered separate and independent from the other provisions of this
Agreement. The invalidity of any one provision shall not affect any other
provision of this Agreement. This Agreement shall be governed by the laws of the
State of Michigan, excluding its choice of law provisions. It is expressly
understood and agreed that although I consider the restrictions contained in
Paragraph 7 to be reasonable, if a final determination is made that the time or
scope or any other restriction contained in Paragraph 7 is an unenforceable
restriction against me, the provisions of such restriction shall not be rendered
void but shall be deemed amended to apply as to such maximum time and scope and
to such other extent as is determined or indicated to be reasonable and
enforceable. Alternatively, if it is determined that any restriction contained
in Paragraph 7 is unenforceable, and such restriction cannot be amended so as to
make it enforceable, such finding shall not affect the enforceability of any of
the other restrictions contained herein. Furthermore, both parties agree that
the provisions of this Agreement are the only provisions governing employee’s
termination of employment with the Company and waiver and release of any and all
claims against the Company and that these provisions of this Agreement can only
be modified by a written agreement.


13.Dispute Resolution and Class Action Waiver


a)In the event that any dispute arises about the validity, interpretation,
effect or alleged violations of this Agreement, or about any matter that may
arise between me and the Company in the future (other than claims for benefits
under any employee benefit plan), except as set forth in Paragraph 7, the
parties agree to submit the dispute to final and binding arbitration in Michigan
before an experienced employment arbitrator licensed to practice law in Michigan
and selected in accordance with the American Arbitration Association rules
applicable to employment disputes. The arbitrator may not modify or change this
Agreement in any way.


b)The arbitrator shall have the authority to resolve all arbitrable claims with
finality, in accordance with the arbitration rules. The arbitrator shall have
the exclusive authority to resolve any disputes about whether a claim is
arbitrable, except that only a civil court of competent jurisdiction may resolve
a dispute regarding the scope or enforceability of Paragraph 13(c).The
arbitrator will not have authority or jurisdiction to decide class certification
or representative action issues.


c)Class Action Waiver. I shall not institute or participate in, and the
arbitrator shall not have the authority to hear an arbitrable dispute on a
class, collective, consolidated, or representative basis, nor shall the
arbitrator have the authority to grant class-wide relief, relief on a
consolidated basis, or other relief extending beyond the individual claimant. I
understand that both Ford and I are waiving our rights to bring (or join,
participate, or intervene in) any claim, controversy, or dispute covered by this
arbitration provision as a class, collective, or other representative action. If
a court of competent jurisdiction determines that all or part of this Class
Action Waiver is
8



--------------------------------------------------------------------------------



unenforceable, unconscionable, void or voidable, the remainder of this Agreement
shall remain in full force and effect.


If both (1) the dispute is filed as a class, collective, or representative
action and (2) a court finds the class action waiver, or a portion thereof,
unenforceable, then the parties agree that any claims as to which this class
action waiver are enforceable shall be resolved by arbitration prior to
litigation of the claims to which the class action waiver was deemed
unenforceable. The parties agree that the claims to which the class action
waiver was deemed unenforceable shall be stayed pending resolution of the claims
subject to arbitration.


d)I agree to pay my attorney’s fees and the expenses for any witnesses that
support my position. I understand that the Company will pay all expenses of the
arbitration, including required travel and other expenses of the arbitrator, AAA
representatives, and any witness produced at the direction of the arbitrator, as
well as the costs relating to any proof produced by the Company at the direction
of the arbitrator, unless the arbitrator directs otherwise in the award as
provided for in the Administrative Fee Schedule. Arbitration in this manner
shall be the exclusive remedy for any arbitrable dispute. The arbitrator’s
decision or award shall be fully enforceable and subject to an entry of judgment
by a court of competent jurisdiction.


e)Notwithstanding the agreement to arbitrate as set forth in this Paragraph, the
parties shall have the right, before, during or after any arbitration
proceeding, to obtain equitable remedies available in a court of competent
jurisdiction under applicable statutes and court rules. Any such claim or
judicial proceeding shall be filed in a state or federal court located in Wayne
County, Michigan. I expressly consent to the personal jurisdiction of the state
and federal courts located in Wayne County, Michigan for any lawsuit filed there
against me by the Company arising from or related to this Paragraph 13. Any such
proceeding or claim shall be governed by Michigan law, without regard to
Michigan choice-of-law principles. The institution of any suit permitted by this
paragraph shall not constitute a waiver of the agreement to arbitrate as set
forth in this paragraph.

f)The agreement to arbitrate as set forth in this Paragraph does not apply to
any claims regarding the provision of benefits under any employee benefit plan
(the “Plan”). In order to make a claim for benefits under any Plan, I understand
that I must first exhaust my administrative remedies under the procedures set
forth in the Plan and as established by the Plan Administrator. Once I have
exhausted my administrative remedies, if I wish to challenge any administrative
denial further, I may only bring an action in connection with the Plan in the
United States District Court for the Eastern District of Michigan to the extent
permitted under the Plan. The institution of any suit permitted by this
paragraph shall not constitute a waiver of the agreement to arbitrate as set
forth in this Paragraph.


9



--------------------------------------------------------------------------------



g)This Agreement is governed by the Federal Arbitration Act (9 U.S.C. §§ 1-16)
(“FAA”). Ford and I expressly agree that this Agreement shall be governed by the
FAA, even in the event I am otherwise exempted from the FAA, and expressly agree
that any disputes in this regard be resolved exclusively by an arbitrator.


14.Informed Consent I acknowledge that:


•I have carefully read this Agreement and have had a reasonable period of time
in which to consider the Agreement;


•I fully understand what the Agreement means, and I am entering into it
voluntarily, of my own free will, without coercion or duress, and with the full
understanding of the significance and binding effect of this Agreement;


•I have been advised in writing to consult with an attorney of my own choice
(and not related to the Company) prior to signing this Agreement and the Company
strongly recommends I do so;


•I am receiving valuable consideration in exchange for my execution of this
Agreement in the form of the consideration described herein that exceed the
consideration I would be entitled to if I quit or was terminated and did not
execute this Agreement;


•If, after being offered this Agreement but before this Agreement becomes
effective, I separately quit or am terminated from my employment with Ford, the
Company may in its sole discretion revoke this Agreement, rendering this
Agreement null and void;


•I have not relied on any statements, promises or agreements of any kind made to
me in connection with my decision to sign this Agreement except for those terms
set forth in this Agreement; and


•I understand that, in deciding to enter into this Agreement, the Company has
relied upon representations made by me herein, including without limitation
those in paragraphs 6 and 9, each of which are hereby made material. I further
understand that, should the Company discover that any such representation is
false or inaccurate before the Effective Date, the Company may in its sole
discretion revoke this Agreement, rendering this Agreement null and void.


PLEASE READ THIS AGREEMENT CAREFULLY. IT INCLUDES A GENERAL RELEASE AND WAIVER
OF ALL KNOWN AND UNKNOWN CLAIMS.


By signing below, I voluntarily agree to the terms and conditions of this
Agreement.





/s/ Tim StoneSeptember 30, 2020Tim StoneDate

10



--------------------------------------------------------------------------------





Ford Motor Company:


By:/s/ Kiersten RobinsonSeptember 30, 2020Kiersten K. RobinsonDateTitle:Chief
Human Resources Officer



11




--------------------------------------------------------------------------------



EXHIBIT A
Tim Stone
Separation Benefits Summary



Effective Dates
Ford Service Date: 4/15/2019
Last Day Worked: 10/15/2020
Separation Effective Date: 10/15/2020
Termination TypeVoluntary QuitCompensationAICP Bonus Payment
Notwithstanding anything to the contrary in the AICP:


Pending approval of the Board of Directors Compensation Committee, you will be
eligible for ten months proration for time worked if there is a payout in 2021
for the 2020 performance period; based on Company performance through the 2020
performance period (subject to individual performance through the Separation
Date), payable at the same time as bonuses are paid to employees generally.


Pending approval of the Board of Directors Compensation Committee and in the
event of an approved discretionary Officer bonus for 2020 performance, you will
be eligible for inclusion of that program payable at the same time as bonuses
are paid to Officers generally.


Performance-Based Restricted Stock Units (PB-RSU)


Granted, unvested PB-RSU awards are forfeited. The award falling into this
category is:
  
  2020 PB-RSU Annual Grant (2020-2022 performance period): Forfeited


Time-Based Restricted Stock Units (TB-RSU)
Notwithstanding anything to the contrary in the applicable plan or award
agreement, vested TB-RSUs are retained. The award falling into this category is:
  
  2019 TB-RSU Hiring Grant (tranche 1)


Pending approval of the Board of Directors Compensation Committee,
notwithstanding anything to the contrary in the applicable plan or award
agreement, you will be eligible to retain the following portions of certain
unvested TB-RSU awards. These awards will vest and will be settled or paid on
the normal schedule. Awards falling into this category are:


  2020 TB-RSU Annual Grant (tranche 1): Vests in March, 2021
  2019 TB-RSU Hiring Grant (tranche 2): Vests in April, 2021


 For clarity, the following unvested TB-RSUs will be forfeited:


  2020 TB-RSU Annual Grant (tranches 2 & 3): Forfeited
  2019 TB-RSU Hiring Grant (tranche 3): Forfeited


Health Care
Medical Plan and
Prescription Drug Coverage
Coverage ends upon termination. Employee may elect coverage under COBRA for up
to 18 months.

12



--------------------------------------------------------------------------------




Health Savings AccountPortable; can be used for healthcare expenses.Dental
PlanCoverage ends as of the date of termination; COBRA availableVision
PlanCoverage ends as of the date the last premium is deducted; COBRA available




Insurances (Other Than Health Care)
Basic Life Insurance


Basic Life Insurance ends as of the date of termination.


Accidental Death & DismembermentCompany provided AD&D Insurance ends as of the
date of termination.Disability PlanCompany provided coverage ends on date of
termination.Optional Life InsuranceNot currently enrolledDependent Life
InsuranceNot currently enrolledOptional Accident InsuranceNot currently
enrolledVehicle ProgramsVehiclesNo eligibility.Miscellaneous
ItemsVacationForfeit any earned, unused 2020 vacation.Financial PlanningNo
longer eligible for annual Lump Sum.



This statement is intended to be a convenient summary of your status under
various plans of the Company and is not intended to describe the terms and
conditions of the plans, policies or awards. Any benefit calculations are
subject to corrections for errors in the record or otherwise. Any discrepancy
between this document and the terms and conditions of Company plans, policies or
awards will be governed by the terms and conditions of the plans, policies or
awards. This document is not a promise or guarantee as to the type or amount of
benefit that may be payable in particular circumstances. The Company reserves
the right to end, suspend, or amend the Plans at any time, in whole or in part,
at its sole discretion. Amendments may also be made to comply with the
applicable statutes and regulations. In addition, certain benefits are subject
to "earning-out" or performance conditions, as provided in the related plans or
award terms and conditions. Determination as to eligibility or benefit amount
under the plans, policies or awards is made by the appropriate committee or
personnel activity at the time benefits may be payable and is governed by the
detailed provisions of the plans, policies or awards


The parties intend that any amounts payable hereunder or under the Agreement of
which this Exhibit A forms a part comply with or are exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”). This Exhibit A
and the Agreement of which this Exhibit A forms a part shall be administered,
interpreted and construed in a manner that is intended not to result in the
imposition of additional taxes, penalties or interest under Section 409A, to the
maximum extent possible. All payments hereunder, or under the Agreement of which
this Exhibit A forms a part, shall be paid in accordance with the applicable
provisions of the governing plan documents. For purposes of Section 409A, each
payment hereunder, or under the Agreement of which this Exhibit A forms a part,
shall be designated as a separate payment. If and to the extent, any portion of
any payment, compensation or other benefit provided to you in connection with
your resignation constitutes “nonqualified deferred compensation” within the
meaning of Section 409A and you are a specified employee as defined in Section
409A(a)(2)(B)(i), such portion of the payment, compensation or other benefit
shall not be paid before the earlier of: (i) the expiration of the six month
period measured from the date of your “separation from service” (as determined
under Section 409A) or (ii) the tenth day following the date of your death
following such separation from service (the date of any such payment in
accordance with either (i) or ii) shall be referred to hereafter as the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to you during the period between the date of separation from service and
the New Payment Date shall be paid to you in a lump sum, without interest, in
the first payroll period beginning after such New Payment Date, and any other
remaining payments will be paid in accordance with their original schedule.


13




--------------------------------------------------------------------------------



EXHIBIT B
SECOND RELEASE OF CLAIMS
I, Tim Stone, hereby agree as follows:
(A)    In consideration of the benefits described in Paragraph 2 of the
Executive Waiver and Release Agreement (the “Agreement”), I unconditionally and
irrevocably waive, abandon and release any and all rights or claims of any kind
(including all claims that relate to my employment or termination of employment)
that I may have, or my heirs, executors, agents or assigns may have, against
Ford Motor Company, its affiliates or subsidiaries, respective officers,
directors, board members, agents or employees, and the employee benefit plans
sponsored by the Company, and their fiduciaries (the “Released Entities”).
Furthermore, I represent that (a) I have not sustained any injuries during the
time of my employment which are compensable as part of a workers’ compensation
claim; and (b) as of the date of my execution of this Agreement, I am not aware
of any non-compliance by the Released Entities with, or their potential
violation of, any federal or state statute, regulation, other administrative
guidance, or common law doctrine, including but not limited to non-compliance or
potential violation of any statute, regulation, guidance, or common law doctrine
regarding discrimination on the basis of age, sex, race, national origin,
religion, or other protected status. I understand that the Company has relied on
these material representations in determining the amount of the benefits
described in the Agreement and in deciding to enter into the Agreement. Except
as provided in Section B below, I agree not to start any proceedings of any kind
against the Released Entities relating in any way to my employment or the
termination of my employment and I agree to terminate any proceedings I may have
begun or withdraw from any I may be participating in relating to my employment.
This waiver and release includes, but is not limited to, any and all rights or
claims, whether known or unknown, I may have under all laws (including statutes,
regulations, other administrative guidance, and common law doctrines), such as
the following:
•Anti-discrimination statutes, such as the Age Discrimination in Employment Act
(“ADEA”), which prohibits age discrimination in employment; Title VII of the
Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of
1866, and Executive Order 11,246, which prohibit discrimination in employment
based on race, color, national origin, religion or sex; the Federal
Rehabilitation Act of 1973, which prohibits discrimination in employment on the
basis of handicap; the Americans with Disabilities Act, which prohibits
discrimination in employment on account of disability; the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; or any other federal,
state or local laws or regulations prohibiting employment discrimination.


•Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, as amended, which among other things, protects employee
benefits; the Fair Labor Standards Act of 1938, which regulates wage and hour
14



--------------------------------------------------------------------------------



matters; the Family and Medical Leave Act of 1993, which requires employers to
provide leaves of absence under certain circumstances; and any other federal
laws relating to employment, such as veterans’ reemployment rights laws.


•Any other laws, such as any federal, state or local laws or regulations, or any
common law doctrines related in any way to employment, employment
discrimination, or workers compensation benefits, any federal, state or local
law enforcing employment contracts, either express or implied or requiring an
employer to deal with employees fairly and in good faith, and any other federal,
state, or local laws providing recourse for alleged defamation, slander, libel,
fraud, wrongful discharge, constructive discharge or tort-based claims,
including but not limited to, intentional infliction of emotional distress.


(B)    I do not waive or release any rights or claims I may have that arise
solely from actions taken, or events or occurrences taking place, after this
Second Release of Claims (“Release”) is signed or any rights or claims that are
not permitted by law to be waived or released, such as workers’ compensation
claims. I also do not waive and release (i) any claims I may have against the
Company for reimbursement of authorized expenses if the expense was incurred
prior to my separation date, (ii) with respect to any amounts or benefits to
which I may be entitled under and in accordance with Paragraph 2 of the
Agreement or otherwise pursuant to this Agreement, (iii) any rights that I may
have to indemnification under the terms of any applicable indemnification
agreement with the Company, the organizational documents of the Company, the
terms of any insurance policy, the terms of any Company indemnification policy,
the terms of applicable law or otherwise, and (iv) vested rights, if any, under
and in accordance with the terms of any applicable employee benefit plan in
which I participate and amendments thereto. Rights or claims that the Company or
the Released Entities may have against me also survive. Nothing in this Release
or the Agreement shall be construed to affect the independent right and
responsibility of the Equal Employment Opportunity Commission (“EEOC”) or a
state or local fair employment practices agency acting as an EEOC referral
agency. I also understand that nothing in this Release or the Agreement or any
other agreement or document prohibits me from voluntarily communicating, without
notice to or approval by the Company or Released Entities, with any federal
government agency about a potential violation of a federal law or regulation.
However, to the extent an action or proceeding may be brought by any federal
government agency with respect to any alleged acts or omissions prior to my
execution of this Release, I expressly acknowledge and agree that I have
relinquished any entitlement to, and will not accept, any form of monetary
damages or any other form of relief in connection with any such action or
proceeding.
(C)    I specifically acknowledge and agree that this Release incorporates all
terms and conditions provided under the Agreement, including, but not limited
to, Paragraph 13 (Dispute Resolution and Class Action Waiver) of the Agreement.
I specifically acknowledge and agree that all representations and warranties I
made under the Agreement remain accurate and are in full force.
15



--------------------------------------------------------------------------------



(D)    By execution of this Release, I specifically acknowledge and agree that I
was allowed a period of at least twenty-one (21) calendar days to consider this
Release. I further acknowledge that I have a period of seven (7) calendar days
after the execution of this Release to revoke the same (the “Revocation
Period”). I agree that, should I choose to revoke this Release, I must deliver a
written notice of revocation to Kiersten Robinson, Chief Human Resources
Officer.
This Release will become effective once the Release is fully executed by both
parties, the revocation period has expired, and provided I have not revoked the
Release. If I do not execute the Release or if I revoke the Release, I shall
forfeit any consideration described in Paragraph 2 of the Agreement, and shall
be obligated to repay any paid consideration described in Paragraph 2 of the
Agreement,. I understand that my employment at Ford will end upon my Separation
Date and the Agreement will remain in effect, whether or not I choose to sign
and not revoke this Release.
(E)    I acknowledge that:
•I have carefully read this Release and have had a reasonable period of time in
which to consider the Release;
•I fully understand what the Release means, and I am entering into it
voluntarily, of my own free will, without coercion or duress, and with the full
understanding of the significance and binding effect of this Release;
•I have been advised in writing to consult with an attorney of my own choice
(and not related to the Company) prior to signing this Release and the Company
strongly recommends I do so;
•I am receiving valuable consideration in exchange for my execution of this
Release in the form of the consideration described herein that exceed the
consideration I would be entitled to if I quit and did not execute this Release;
and
•I have not relied on any statements, promises or agreements of any kind made to
me in connection with my decision to sign this Release except for those terms
set forth in this Release and the Agreement.
PLEASE READ THIS RELEASE CAREFULLY. IT INCLUDES A GENERAL RELEASE AND WAIVER OF
ALL KNOWN AND UNKNOWN CLAIMS.


THIS RELEASE MAY NOT BE EXECUTED PRIOR TO THE SEPARATION DATE. I AGREE AND
ACKNOWLEDGE THAT, SHOULD I SIGN THIS RELEASE PRIOR TO THE SEPARATION DATE, THAT
RELEASE SHALL BE NULL AND VOID, AND I WILL BE REQUIRED TO SIGN THIS RELEASE
AGAIN ON OR AFTER MY SEPARATION DATE TO BE ELIGIBLE FOR THE CONSIDERATION
DESCRIBED IN PARAGRAPH 2 OF THE AGREEMENT.


16



--------------------------------------------------------------------------------



By signing below, I voluntarily agree to the terms and conditions of this Second
Release of Claims.

Tim StoneDate



Ford Motor Company:


By:Kiersten K. RobinsonDateTitle:Chief Human Resources Officer



17

